[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                                 FILED
                             No. 08-14092               U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                         Non-Argument Calendar               MARCH 18, 2009
                       ________________________            THOMAS K. KAHN
                                                                CLERK
                    D. C. Docket No. 01-00230-CR-CB

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

TONY TRAYWICK,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________

                             (March 18, 2009)

Before BIRCH, HULL and FAY, Circuit Judges.

PER CURIAM:
        Tony Traywick, convicted of a crack cocaine offense, appeals pro se the

district court’s grant of his motion to reduce sentence, pursuant to 18 U.S.C.

§ 3582(c)(2). For the reasons set forth below, we affirm in part and dismiss in

part.

                                          I.

        Traywick pled guilty to possession with intent to distribute more than 50

grams of crack cocaine. In a pre-sentence investigation report (“PSI”), a probation

officer (1) set Traywick’s base offense level at 36, pursuant to U.S.S.G.

§ 2D1.1(c)(2), because he was responsible for one ounce of marijuana, 29 ounces

of crack cocaine, and 54 ounces of cocaine; (2) applied a 3-level reduction,

pursuant to U.S.S.G. § 3E1.1(a) and (b), because Traywick accepted responsibility

and timely notified the government of his intent to plead guilty; and (3) set

Traywick’s criminal history category at II. The probation officer concluded that,

with a total offense level of 33 and a criminal history category of II, Traywick’s

guideline imprisonment range was 168 to 210 months. On July 18, 2002, the

district court sentenced Traywick to 168 months’ imprisonment. On March 18,

2008, Traywick filed the instant motion to reduce sentence, pursuant to

§ 3582(c)(2), on account of Amendment 706 to the Sentencing Guidelines. On

May 27, 2008, the district court granted the § 3582(c)(2) motion and reduced

                                          2
Traywick’s guideline imprisonment range to 135 to 168 months and sentenced

Traywick to 135 months’ imprisonment. Traywick filed a motion for

reconsideration, and the district court denied the motion.

                                         II.

      We review the denial of a motion for modification of sentence for an abuse

of discretion. United States v. Vautier, 144 F.3d 756, 759 n. 3 (11th Cir.1998).

We review de novo “the district court’s legal conclusions regarding the scope of

its authority under the [Guidelines].” United States v. Moore, 541 F.3d 1323,

1326 (11th Cir. 2008).

      Pursuant to § 3582(c)(2), a district court may reduce an already-incarcerated

defendant’s sentence if (1) the sentence was determined using a guideline

imprisonment range that subsequent retroactive amendments to the Guidelines

have reduced and (2) the district court has considered the applicable factors set

forth in 18 U.S.C. § 3553(a) and determined that a reduction would be consistent

with the policy statements issued by the Sentencing Commission. 18 U.S.C.

§ 3582(c). These policy statements are contained in U.S.S.G. § 1B1.10.

      In determining whether, and to what extent, a § 3582(c)(2) motion is

warranted, the district court must engage in a two-part analysis. United States v.

Bravo, 203 F.3d 778, 780 (11th Cir. 2000). First, the district court must substitute

                                         3
the amended base offense level for the originally applied base offense level and

determine what sentence it would have imposed had the amended base offense

level been in effect at the time of the original sentencing. Id. at 780-81. In making

this determination, the district court must leave intact all other guideline

application decisions made during the original sentencing. Second, the district

court must decide whether, in its discretion, it will elect to impose the newly

calculated sentence or retain the original sentence. Id. at 781. In making this

determination, the district court: (1) shall consider the § 3553(a) factors; (2) shall

consider the nature and seriousness of the danger to any person or the community

posed by the reduction; and (3) may consider the post-sentencing conduct of the

defendant. U.S.S.G. § 1B 1.10, comment. (n. 1(B)).

      We recently have held that, once the district court has determined the

defendant’s amended guideline imprisonment range and that a reduction is

warranted, it may not rely on United States v. Booker, 543 U.S. 220, 125 S.Ct.

738, 160 L.Ed.2d 621 (2005), and impose a sentence below that guideline

imprisonment range. See United States v. Melvin, No. 08-13497, manuscript op.

at 5, 7 (11th Cir. Feb. 3, 2009). In Melvin, the defendant argued that, pursuant to

Booker, the district court could depart below the amended guideline imprisonment

range at re-sentencing, as this range was advisory only. Id. at 3. The district court

                                           4
agreed, calculating an amended guideline imprisonment range of 84 to 105 months

but imposing a sentence of 75 months’ imprisonment. Id. We vacated and

remanded, reasoning that U.S.S.G. § 1B1.10(b)(2)(A) instructs that “the court

shall not reduce the defendant's term of imprisonment under [§ 3582(c)(2)] and

this policy statement to a term that is less than the minimum of the amended

guidelines range determined under [§ 1B1.10(b)(1)]” and holding that Booker did

not prohibit this limitation on the district court’s discretion in re-sentencing the

defendant under § 3582(c)(2). Id. at 5, 7, 9-10.

                                         III.

      With regard to Traywick’s argument that the district court erred in not

affording him an opportunity to be heard before reducing his sentence, we affirm,

as § 3582 does not include a notice or hearing provision. See 18 U.S.C. § 3582.

With regard to Traywick’s apparent arguments that the district court should have

assigned counsel to assist him in the § 3582(c)(2) proceedings and we should have

assigned counsel to assist him on appeal, we dismiss, as Traywick never filed a

motion before the district court or this Court requesting counsel. With regard to

Traywick’s argument that the district court should have considered Booker in re-

sentencing him, we affirm, as we have foreclosed this argument. See Melvin, No.

08-13497, manuscript op. at 5, 7.

      AFFIRMED in PART; DISMISSED in PART.

                                           5